Exhibit 10.1

SIXTH AMENDMENT

TO

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Sixth Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 5th day of October, 2015 (the “Sixth
Amendment Effective Date”), by and between Silicon Valley Bank (“Bank”), SONIC
FOUNDRY, INC., Maryland corporation (“Sonic Foundry”), and SONIC FOUNDRY MEDIA
SYSTEMS, INC., a Maryland corporation (“Sonic Systems” and together with Sonic
Foundry, jointly and severally, individually and collectively, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement, dated as of June 27, 2011, as amended by that
certain First Amendment, dated as of May 31, 2013, as further amended by that
certain Second Amendment, dated as of January 10, 2014, as further amended by
that certain Third Amendment, dated as of March 24, 2014, as further amended by
that certain Fourth Amendment, dated as of January 27, 2015 and as further
amended by that certain Fifth Amendment, dated as of May 13, 2015 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) revise the
financial covenants and (iii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions of,
and in reliance upon, the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.9(a) (Financial Covenants). Sections 6.9(a) is amended in its
entirety and replaced with the following:

 

1



--------------------------------------------------------------------------------

“(a) Liquidity. Liquidity, at all times, tested with respect to Borrower only on
a monthly basis, of at least 1.50:1.00.”

2.2 Section 6.9(b) (Financial Covenants). Section 6.9(b) is amended in its
entirety and replaced with the following:

“(b) Minimum EBITDA. Commencing with the period ending September 30, 2015,
measured as of the last day of each fiscal quarter, on a trailing six (6) month
basis ending as of the date of measurement, (i) EBITDA plus (ii) the net change
in Deferred Revenue during such measurement period, of at least $1.00.”

2.3 Section 13.1 (Definitions). The following new terms and their respective
definitions are hereby inserted in Section 13.1, each in its applicable
alphabetical order:

“Sixth Amendment Effective Date” is September 30, 2015.

2.4 Section 13.1 (Definitions). The following terms and their respective
definitions are hereby deleted in their entirety from Section 13.1:

“Debt Service” means, for any period of measurement, all regularly scheduled
payments of principal and interest of Indebtedness of Borrower and its
Subsidiaries, other than Permitted Earnout Payments, determined on a
consolidated basis due within the trailing twelve (12) month period ended as of
such date of measurement.

“Debt Service Coverage Ratio” is defined in Section 6.9(b).

2.5 Compliance Certificate. The Compliance Certificate attached as Exhibit C to
the Loan Agreement is deleted in its entirety and replaced with Exhibit A
attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. [Reserved].

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

2



--------------------------------------------------------------------------------

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect, or updated copies have
otherwise been delivered to Bank in connection with the execution of this
Amendment;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Amended and Restated Intellectual Property Security Agreement dated as
of May 13, 2015 between Borrower and Bank, and acknowledges, confirms and agrees
that said Intellectual Property Security Agreement (a) contains an accurate and
complete listing of all Intellectual Property Collateral, as defined in said
Intellectual Property Security Agreement, and (b) shall remain in full force and
effect.

7. Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and

 

3



--------------------------------------------------------------------------------

reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of May 13, 2015 between Borrower and Bank, and
acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in said Perfection Certificate have not changed, as of the date
hereof.

8. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

10. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

11. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) updated Secretary’s Corporate Borrowing Certificates for each Borrower (with
updated attachments, if necessary), (c) an acknowledgment and reaffirmation of
the existing Subordination Agreements, (d) payment by Borrower of a
non-refundable amendment fee equal to Ten Thousand Dollars ($10,000), which
amendment fee shall be fully-earned as of the date hereof, and (e) payment of
Bank’s legal fees and expenses incurred in connection with the existing Loan
Documents and this Amendment.

12. Post-Closing Matters. On or before June 16, 2016, Borrower shall pay to Bank
an additional fully earned, non-refundable Revolving Line anniversary fee in an
amount equal to Twenty Six Thousand Six Hundred Sixty Seven Dollars ($26,667).

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK SILICON VALLEY BANK By   /s/ Tom Hertzberg Name:   Tom Hertzberg Title:  
Vice President

 

BORROWER SONIC FOUNDRY, INC. By   /s/ Ken Minor Name:   Ken Minor Title:   CFO

 

SONIC FOUNDRY MEDIA SYSTEMS, INC. By   /s/ Ken Minor Name:   Ken Minor Title:  
CFO



--------------------------------------------------------------------------------

Exhibit A to Sixth Amendment

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK    Date:                                         
FROM:   SONIC FOUNDRY, INC.      SONIC FOUNDRY MEDIA SYSTEMS, INC.   

The undersigned authorized officer of SONIC FOUNDRY, INC. and SONIC FOUNDRY
MEDIA SYSTEMS, INC. (“Borrower”) certifies that under the terms and conditions
of the Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
                    with all required covenants except as noted below, (2) there
are no Events of Default, (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes    No Annual financial statement (CPA Audited) + CC    FYE within
120 days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC
   Yes    No A/R & A/P Agings    Monthly within 15 days    Yes    No Transaction
Reports    Monthly within 15 days and with each request for a Credit Extension
   Yes    No Projections    Within fifteen (15) following approval by the
Borrower’s board of directors, and in any event within fifteen (15) days after
the end of each fiscal year of Borrower, and as amended and/or updated   
Yes    No



--------------------------------------------------------------------------------

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

Financial Covenant

  

Required

    

Actual

    

Complies

 

Maintain as indicated:

        

Minimum Liquidity (monthly)

     1.50:1.00                     :1.0         Yes     No   

Minimum EBITDA (quarterly)

   >$ 1.00       $                      Yes     No   

Maximum Subsidiary Indebtedness (at all times)

   <$ 500,000       $                      Yes     No   

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

SONIC FOUNDRY, INC.     BANK USE ONLY SONIC FOUNDRY MEDIA SYSTEMS, INC.        
Received by:                                             
                          AUTHORIZED SIGNER By:  

 

    Date:                                                         Name:  

 

    Title:  

 

    Verified:                                                          
                          AUTHORIZED SIGNER       Date:
                                                              Compliance Status:
    Yes        No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                             

 

I. Liquidity (Section 6.9(a))

Required: Liquidity, at all times, tested with respect to Borrower only on a
monthly basis, of at least 1.50:1.00.

Actual:

 

    A.    Aggregate value of Borrower’s unrestricted cash at Bank    $
                    B.    Aggregate value of the net billed accounts receivable
of Borrower    $          C.    Quick Assets (the sum of lines A plus B)    $  
       D.    Aggregate value of Obligations to Bank    $          J.   
LIQUIDITY (line C divided by line D), expressed as a ratio     
            :1.00   

Is line J equal to or greater than         :1:50?

 

             No, not in compliance                 Yes, in compliance



--------------------------------------------------------------------------------

II. Minimum EBITDA (Section 6.9(b))

Required: Commencing with the period ending September 30, 2015, measured as of
the last day of each fiscal quarter, on a trailing six (6) month basis ending as
of the date of measurement, (i) EBITDA plus (ii) the net change in Deferred
Revenue during such measurement period, of at least $1.00.

Actual: All amounts measured on a trailing six (6) month basis

 

    A.

   EBITDA    $                

    B.

   The net change in Deferred Revenue    $                

Is line A plus line B equal to or greater than $1.00?

 

            No, not in compliance.                Yes, in compliance.